internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-114368-02 date date legend taxpayer state trust date independent_trustee son year year accounting firm law firm date dollar_figurex dear this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make a late allocation of taxpayer’s generation-skipping_transfer gst_exemption plr-114368-02 the facts and representations submitted are summarized as follows on date taxpayer a resident of state established an irrevocable inter_vivos_trust for the benefit of son son’s spouse son’s lineal_descendants and charities article paragraph of trust provides that the independent_trustee shall pay to or for the benefit of any one or more of the group consisting of son son’s qualifying spouse son’s lineal_descendants and any charitable_organization located anywhere in the world so much of the net_income and principal of trust in such proportions and amounts as the independent_trustee shall determine in his absolute discretion article paragraph provides that son shall have the power exercisable at any time and from time to time by notice in writing to the trustees to appoint any part or all of the principal of trust to any one or more of the group consisting of his qualifying spouse his lineal_descendants and any charitable_organization located anywhere in the world in such manner and at such times as son shall designate except that no appointment shall be made to son himself his estate his creditors or the creditors of his estate article paragraph provides that son shall have the power to appoint by specific reference to this special power in his will all or any part of the principal and income of trust remaining at the time of his death to any one or more of the group consisting of his qualifying spouse and his lineal_descendants in such manner and at such times as son shall designate except that no appointment shall be made to son himself his estate his creditors or the creditors of his estate article paragraph provides that upon the death of son to the extent that the special powers of appointment were not fully exercised the trustees shall continue to hold the trust property as provided in article if son has any then living lineal descendant if son has no then living lineal descendant the trustees shall distribute the trust property outright to taxpayer’s then living lineal_descendants in equal shares per stirpes or if there are none to son’s estate article provides that at any time the trustees are directed to hold administer and dispose_of trust property in accordance with article the trustees shall divide the trust property into separate equal shares so as to provide one share for each child of son living at such time and one share for the then living lineal_descendants in equal shares per stirpes of each deceased child of son the share so allocated to each child shall be held in accordance with article and the part of the share payable to any lineal descendant of a deceased child of son who shall have attained the age of majority shall be paid to him or her absolutely free and clear of any trust the part of the share payable to any lineal descendant of a deceased child of son who shall not have attained the age of majority shall be held as a separate trust article paragraph provides that during the lifetime of each child with plr-114368-02 reference to whom a_trust was created the independent_trustee shall from time to time pay to or for the benefit of any one or more of the group consisting of said child said child’s lineal_descendants and any charitable_organization located anywhere in the world so much of the net_income and principal of such trust in such proportions and amounts as the independent_trustee shall determine in his absolute discretion article paragraph provides that during his lifetime subsequent to obtaining the age of twenty-one years each child shall have the power exercisable at any time by notice in writing to the trustees to appoint any part or all of the principal and income of his trust to one or more of the group consisting of his lineal_descendants and any charitable_organization located anywhere in the world in such manner and at such times as he may designate except that no appointment shall be made in trust or otherwise to said child himself his estate his creditors or the creditors of his estate article paragraph provides that each child shall have the power to appoint by specific reference to this special power in his will all or any part of the principal and income of his trust remaining at the time of his death to one or more of the group consisting of such child’s qualifying spouse and taxpayer’s lineal_descendants in such manner and at such times as said child shall so designate except that such will must be executed ratified or confirmed after said child has attained the age of twenty-one years and except further that no appointment shall be made in trust or otherwise to said child himself his estate his creditors or the creditors of his estate article paragraph provides that upon the death of each child to the extent that the special powers of appointment in paragraph sec_2 and were not fully exercised the independent_trustee shall distribute the entire principal of the trust as it shall then exist to the then living descendants of the child in equal shares per stirpes to be theirs absolutely if the child has no then living descendant the trust property shall be held in accordance with article for the remaining lineal_descendants of son or if there be none the trust property shall be divided among taxpayer’s then living descendants in equal shares per stirpes to be theirs absolutely or if there be none the trust property shall be distributed to said deceased child’s estate however any share created for a child of son shall be added to any trust then in existence for such child under the terms of article taxpayer created the trust after meetings and discussions with his attorneys at law firm the attorneys advised him and he understood that the allocation of his gst_exemption to the trust would make distributions from the trust to his grandchildren exempt from the generation-skipping_transfer_tax in year taxpayer transferred dollar_figurex in cash to the trust and relied upon the accounting firm which had been preparing his personal and business tax returns for over years to prepare his gift_tax_return for year the certified_public_accountant at accounting firm who prepared the return was aware that the trust was intended to be exempt from the gst tax but inadvertently failed to prepare a notice of allocation and attach it to the return the plr-114368-02 law firm did not review the return before it was filed taxpayer’s gift_tax_return was timely filed but no allocation of his gst_exemption was made in year taxpayer transferred an additional dollar_figurex in cash to trust accounting firm prepared the return and once again failed to allocate taxpayer’s gst_exemption upon discovering that no gst_exemption had been allocated on the year or year gift_tax returns law firm filed amended year and year gift_tax returns on date and made a late allocation of taxpayer’s gst_exemption you have requested the following rulings that an extension of time be granted under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate taxpayer’s available gst_exemption to the transfers made by taxpayer to trust in year and year that the late allocations made on the amended year and year gift_tax returns on date are void law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the plr-114368-02 transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption being allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of allocation sec_26_2632-1 further provides that except as provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust as applicable in year and year sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst plr-114368-02 exemption to lifetime transfers is to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 see notice_2001_50 2001_34_irb_189 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s gst_exemption to the trust the allocations once made will be effective as of the date of the transfers to the trust in year and year taxpayer should allocate dollar_figurex of his gst_exemption to the year transfer and dollar_figurex to the year transfer the allocation for each year should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose because these allocations will be effective as of the date of transfer they will precede in time the allocations made by taxpayer on the amended gift_tax returns for year and year which were filed on date under sec_26_2632-1 the allocations of gst_exemption made by taxpayer on the amended gift_tax returns for year and year will become void upon the filing of the supplemental gift_tax returns authorized in this letter in accordance with a power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or plr-114368-02 referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copies of this letter copy for sec_6110 purposes
